Citation Nr: 0512501	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-05 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a knee disorder.

4.  Entitlement to service connection for a shin and calf 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1991 to June 1991.  He had inactive duty training from March 
20 to 21, 1993 and from January 22 to 23, 1994.  He served on 
active duty from March 1995 to March 1998.  He had 2 years, 9 
months of foreign service and his primary specialty was 95B10 
military police.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

A hearing was held at the RO in November 2001.


FINDINGS OF FACT

1.  Tension headaches are not diseases or injuries and are 
unrelated to service.  

2.  Migraine headaches were not manifest in service and are 
unrelated to service.

3.  Chronic back disease was not manifest in service and is 
unrelated to service.

4.  Sclerotic changes of the right sacroiliac joint were not 
manifest in service or within 1 year of separation and are 
unrelated to service.  

5.  In-service knee symptoms were acute and transitory and 
resolved and there is no relationship between current knee 
strain and any incident of service.

6.  In-service shin splints resolved and post-service shin 
splint disability is unrelated to any incident of service.


CONCLUSIONS OF LAW

1.  Tension and migraine headaches were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  A knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  A shin and leg disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the claimant in March 2001 and March 
2003.  In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that he should submit pertinent evidence in the 
claimant's possession.  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  

In Mayfield v. Nicholson, U.S. Vet. App. No. 02-1077 (Apr. 
14, 2005), the Court indicated that there must be notice, 
adequate notice, process, and no prejudice if notice was out 
of order.  The February 2003 statement of the case 
constituted process and there is no prejudice.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, service medical records, VA 
medical records and examination reports, and private medical 
records have been obtained.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran does not allege that any of the claimed diseases 
or injuries were incurred in combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Headaches

The veteran has appealed the denial of service connection for 
headaches.  He was treated for headaches in service.  
Headaches were never reported alone in service.  Instead, 
they were reported in conjunction with other symptoms.  In 
July 1995, the veteran complained of headaches and sinusitis 
was assessed.  In December 1996, viral syndrome was assessed.  
In January 1997, a viral upper respiratory infection was 
assessed.  In February 1997, gastroenteritis was assessed.  
In March 1997, he denied headaches.  In July 1997, pneumonia 
was suspected.  In November 1997, viral gastroenteritis was 
assessed.  At the time of the separation examination in 
December 1997, the veteran denied having or having had 
frequent or severe headache, dizziness or fainting spells, 
head injury, and eye and ear trouble.  Clinical evaluation of 
his neurologic system was normal and a chronic headache 
disorder was not diagnosed.

Additionally, when headaches were assessed in February 1999, 
the veteran reported having had persistent problems with 
headaches over the past several months and he described them 
as associated with some neck stiffness.  He did not report 
neck stiffness in service.  

On VA examination in February 2004, tension and migraine 
headaches were diagnosed.  

To the extent that the veteran has tension headaches, there 
is no competent evidence that tension headaches are due to 
underlying disease or injury.  Rather, as the term implies, 
there is head pain (ache) associated with tension.  The 
Federal Circuit has addressed the issue of pain without 
underlying disease or injury.  For veterans, basic 
entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131--the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation. Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ." 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a 
veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d (Fed. Cir. 2001).  Therefore, as with any 
pain alone case, service connection for tension headaches is 
denied because there is no identified underlying disease or 
injury.

Migraine is recognized as a disability due to disease.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  However, 
migraine was not diagnosed in service and no competent 
evidence relates them to service.  The normal separation 
clinical evaluation and the history provided at that time are 
credible evidence that he did not have migraine headaches in 
service.  Additionally, the VA examiner in February 2004 
indicated that they probably were not related to service.  
The post-claim history supplied by the veteran in his 
November 2001 hearing and in his February 2004 examination, 
to the effect that he has had the same headaches since 
service, is not credible.  He denied having frequent or 
severe headaches on service separation examination and the 
service separation examination was normal.

The Board notes that during the veteran's RO hearing in 
November 2001, he indicated that during service, he was 
"banged around".  However, his statement is not competent 
to indicate the etiology of his current headache disorder, as 
he is a layperson.  Medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

Service connection for headaches is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Back disorder

The veteran has appealed the denial of service connection for 
a back disorder.  Service medical records show treatment for 
back problems in service.  In April 1991, he complained of 
upper back pain and the diagnosis was mechanical thoracic 
spine pain.  The October and November 1994 service 
examination reports show that he denied recurrent back pain 
and that his spine was normal on clinical evaluation.  He had 
complaints of back pain following basketball in July 1995, 
and muscle spasm in the thoracic region was assessed.  Later 
that month, his lumbosacral spine exhibited tender paraspinal 
muscles.  In August 1995, mechanical back pain and paraspinal 
muscle spasm were assessed.  On the second visit in August 
1995, he had bilateral paraspinal muscle spasm in the lower 
thoracic spine.  In September 1995, he reported reinjuring 
his back and that he had upper lumbar and lower thoracic 
region back pain.  He stated that he had had similar 
complaints for 4 months.  Mechanical low back pain was 
assessed.  Back pain was reported in October 1995 and 
palpation to the left paraspinal muscles caused increased 
pain.  The assessment was muscle strain of the mid-back.  
Three days later, the observations were the same, and X-rays 
were within normal limits.  After that, no back treatment is 
shown in service medical records.  On service separation 
examination in December 1997, the veteran reported that he 
had had an injury to his back in October 1995 with occasional 
recurrent back pain after heavy use.  Clinical evaluation of 
his spine, however, was normal.  

Between service discharge and June 1998, no back treatment is 
shown.  In early July 1998, the veteran reported that he had 
been involved in a motor vehicle accident 2-3 weeks 
beforehand and strained his lower back.  He had been seen in 
the emergency room and was slowly improving but wanted a 
refill of medication.  There was objective evidence of 
tenderness of the lower paralumbar musculature and limitation 
of motion of the lumbar spine due to pain.  The assessment 
was lumbar strain.  In May 2000, the veteran reported back 
pain without any recent injury.  Tenderness of the left lower 
paralumbar musculature was present, and the assessment was 
lumbar strain.  He was treated again in August 2000 and a 
history of a military back injury 4 years beforehand was 
reported.

On VA evaluation in June 2002, chronic low back pain 
secondary to trauma while on active duty in 1997 was reported 
in the problem list, but the impression was merely chronic 
low back pain.  

The February 2004 VA examination revealed that there were 
sclerotic changes at the right sacroiliac joint.  The 
diagnosis was chronic lumbosacral strain with residuals, with 
the opinion that they were less likely than not related to 
service.  

The above evidence shows that the veteran currently has 
chronic lumbosacral strain and sclerotic changes at the right 
sacroiliac joint.  The evidence, however, shows that these 
were not manifest in service, that arthritis was not manifest 
within a year of separation, and that they are unrelated to 
service.  

The Board accepts that the veteran had pain from time to time 
prior to separation, because that is what he reported on 
separation examination.  The Board also accepts that the 
veteran had symptoms after service, consistent with his 
testimony in November 2001.  However, the clinical evaluation 
on service separation examination was normal and the VA 
examiner opined that chronic lumbosacral strain with 
residuals were probably not related to service.  The Board 
finds that the medical evidence is more probative than the 
lay statements.  The February 2004 VA medical opinion is 
fully supportable and accepted.  The VA examiner reviewed the 
veteran's claims folder and mentioned treatment reports from 
1991 and 1995.  The service separation examination was normal 
and chronic lumbosacral strain was first diagnosed after 
service, after the veteran went to the emergency room 
following a motor vehicle accident in June 1998.

The veteran is unable to indicate the etiology of current 
back disability, as he is a layperson.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Knee disorder

The veteran has appealed the denial of service connection for 
knee disorder.  No knee treatment is shown during the 
veteran's period of service from February 1991 to June 1991.  
He was treated at a VA facility on March 20, 1993, when he 
reported that he was in a battlefield procedure that day when 
he fell on his right knee and had some instant pain which 
subsided then returned when he was inside for about an hour.  
Physically, the right knee had minimal medial effusion and a 
range of motion from 0-125 degrees with moderate pain.  There 
was medial joint line pain on palpation and a stable knee 
exam with a negative anterior drawer and McMurray sign.  The 
impression was right knee strain.  

He was treated at a VA facility again on January 23, 1994, 
when he reported that he was in a jeep accident while on 
guard duty and he struck his left knee on a vehicle during a 
collision.  Physically, no left knee effusion was noted and 
there was no swelling.  However, he was tender over the 
tibial tuberosity.  Range of motion, flexion, extension, and 
X-rays of the left knee were okay.  The impression was status 
post motor vehicle accident.

On service evaluation in December 1996, he reported a left 
knee injury for 5 days while playing football, and sharp pain 
and swelling.  Physically, there was a large ecchymosis on 
the anteromedial aspect of his left knee.  Ligaments were 
stable and there was no sign of meniscus injury.  The 
assessment was left knee contusion.  Four days later, the 
assessments were stable knee status post blunt trauma, and 
probable contusion.  

While this treatment is shown and he reported recurrent knee 
injuries at the time of his December 1997 service separation 
examination, his separation clinical evaluation of his 
musculoskeletal system and lower extremities was normal.  
Additionally, in February 2004, the impression was knee 
strain, less likely than not related to service.  The Board 
concludes that the veteran's in-service knee symptoms were 
acute and transitory and resolved, since he was normal on 
service separation examination in December 1997 and the 
February 2004 VA examiner indicated that his current knee 
strain is unrelated to service.  While the veteran has 
claimed service connection for knee disability and has 
testified as to his symptoms and treatment, he is not 
competent to indicate etiology of current disability.  
Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  In light of the above, service connection for a 
knee disorder is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Shin and calf disorder

The veteran has appealed the denial of service connection for 
shin and calf disorder.  A June 1997 service medical record 
shows a history of shin splints for several years with 
intermittent exacerbation.  Clinically, the calves and tibia 
were nontender to palpation but the veteran could reproduce 
pain with prolonged dorsiflexion.  The assessment was chronic 
shin splints.  Observation in September 1997 revealed 
bilateral anterior tibial pain and neurovascular status 
intact.  Chronic shin splints was again assessed.  In October 
1997, observation revealed positive tenderness of the shaft 
of the tibia and soreness with resisted dorsiflexion.  The 
assessment was shin pain bilaterally.  In November 1997, 
there was increased pain on palpation of the medial posterior 
gastrocnemius and along the tibia.  The assessment was shin 
splints/rule out stress fracture.  

On service separation examination in December 1997, the 
veteran denied having cramps in his legs.  Clinical 
evaluation of his musculoskeletal system and lower 
extremities was normal.  

The VA examiner in February 2004 reviewed the veteran's 
claims folder and reported that the veteran was seen for shin 
splints in June, September, and November of 1997 and that he 
had had a contusion of the left knee in 1996.  He also noted 
that the veteran had complained of pain in both legs for the 
past 7 years and that the veteran stated that he had been 
diagnosed as having stress fractures.  The veteran stated 
that he has a cramping pain in the calves of both legs all 
the time, 24 hours per day, 7 days per week.  X-rays of both 
knees were within normal limits.  The diagnosis was shin 
splints, less likely than not related to military service.  

In essence, the evidence shows that the veteran had shin 
splints in service, and that he has shin splints currently.  
However, he denied having leg cramps on service separation 
examination in December 1997 and his musculoskeletal system 
and lower extremities were normal at that time.  The Board 
concludes that the veteran's in-service shin splints were 
acute and transitory in nature and that they resolved without 
residuals.  While they were noted to be "chronic" in 
service, he was normal on service separation examination in 
December 1997, and the VA examiner in February 2004 reviewed 
the veteran's claims folder and opined that his shin splints 
are unrelated to service.  There is no medical opinion to the 
contrary and the opinion is fully supportable.  

The Board notes that the veteran has stated that he has 
stress fractures.  However, there is no diagnosis of stress 
fractures of record, although an assessment of rule-out 
stress fractures was reported in a November 1997 service 
medical record.  The veteran, being a layperson, is unable to 
indicate the etiology of his current shin splints disability 
or that he has or has stress fractures.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

In light of the above, service connection for a shin and calf 
disorder is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a knee disorder is 
denied.

Entitlement to service connection for a shin and calf 
disorder is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


